 



Exhibit 10.27

VCA ANTECH, INC.
SUMMARY OF EXECUTIVE OFFICERS’ COMPENSATION
FOR 2005

Annual Cash Compensation

Base Compensation. Set forth below are the base salaries effective for 2004 of
the Chief Executive Officer, each of the four most highly compensated executive
officers in 2004, and each of our other executive officers. These salaries
continue in 2005 until the Compensation Committee of the Board of Directors
completes its annual review, which is expected to occur in March 2005. The
Compensation Committee of the Board of Directors reviews the base salaries of
the executive officers annually and makes adjustments as it deems appropriate.

          Name   Title   Base Salary
Robert L. Antin (1)
  Chairman, President &
Chief Executive Officer    $562,432
 
       
Arthur J. Antin (1)
  Chief Operating Officer &
Senior Vice President    $449,946
 
       
Tomas W. Fuller (1)
  Chief Financial Officer, Vice President and Secretary    $264,368
 
       
Neil Tauber
  Senior Vice President    $295,152
 
       
Dawn Olsen
  Principal Accounting
Officer, Vice President &
Controller    $183,040



    (1) Please refer to the employment agreements of these executive officers,
each of which has been filed with the Securities and Exchange Commission, for
the other terms and conditions of their employment.



    Cash Bonus Plan. Each of the executive officers are eligible to participate
in the bonus plan. In the case of the Chief Executive Officer, Chief Operating
Officer, Chief Financial Officer and Senior Vice President, under the plan, the
Compensation Committee awards annual cash bonuses to executive officers in an
amount computed as a percentage of such officer’s base salary dependent upon the
achievement by the Company and/or the executive of performance criteria
established by the Compensation Committee with respect to any year. In 2004, the
Chief Executive Officer, Chief Operating Officer, Chief Financial Officer and
Senior Vice President had the opportunity to earn a bonus under the plan of up
to 100%, 90%, 70% and 70% of their base salary. For each of our Chief Executive
Officer, Chief Operating Officer and Chief Financial Officer, the performance
targets established for 2004 by the Compensation Committee were based on
Adjusted EBITDA, which is defined as earnings before interest, taxes,
depreciation and amortization, adjusted to exclude certain significant items as
determined in the discretion

 



--------------------------------------------------------------------------------



 



of the Compensation Committee. For our Senior Vice President of Development, the
performance targets established for 2004 by the Compensation Committee are based
on Adjusted EBITDA and an annual development target measured by the aggregate
annualized revenue attributable to all acquired businesses during the year. Any
bonus awarded to the Principal Accounting Officer is determined in the sole
discretion of the Compensation Committee. The Compensation Committee of the
Board of Directors has not established bonus awards or performance targets for
2005 as of the date of this filing.

      Bonuses awarded for 2004 in accordance with the foregoing were as follows:

          Name   Title   2004 Bonus
Robert L. Antin
  Chairman, President & Chief
Executive Officer    $562,432
 
       
Arthur J. Antin
  Chief Operating Officer & Senior
Vice President    $404,951
 
       
Tomas W. Fuller
  Chief Financial Officer, Vice President and Secretary    $206,606
 
       
Neil Tauber
  Senior Vice President    $185,058

      The Compensation Committee of the Board of Directors has not determined
the amount of the cash bonus payable to the Principal Accounting Officer as of
the date of this filing.

Long Term Incentives

Stock Options and Restricted Stock. Executive officers, together with our other
employees, are eligible to receive grants of awards under our 2001 Stock Option
Plan. These awards may be in the form of stock options or purchase rights. The
number of shares underlying options or shares are established by the
Compensation Committee of our Board of Directors.

Other Plans. Executive officers are eligible to participate in our group health,
dental, life, disability, retirement and other plans on the same basis as all
other employees.

 